             Case 1:20-cv-08452-JMF Document 20 Filed 11/16/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
100 ORCHARD STREET, LLC D/B/A                                          :
BLUE MOON HOTEL,                                                       :
                                                                       :      20-CV-8452 (JMF)
                                    Plaintiff,                         :
                                                                       :
                  -v-                                                  :   MEMORANDUM OPINION
                                                                       :       AND ORDER
THE TRAVELERS INDEMNITY                                                :
COMPANY OF AMERICA,                                                    :
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        On October 19, 2020, Plaintiff 100 Orchard Street, LLC filed a motion to remand this case

to New York State court, from which it had been removed by the Travelers Indemnity Company of

America (“Travelers”). In particular, Plaintiff alleges that the Court lacks subject-matter

jurisdiction under 28 U.S.C. § 1332, the statute invoked by Travelers in its notice of removal,

because the amount-in-controversy requirement is not satisfied. See ECF No. 14, at 1. Upon

review of the parties’ submissions, the Court DENIES Plaintiff’s motion, substantially for the

reasons set forth in Defendant’s memorandum of law. See ECF No. 17.

        Briefly stated, Section 1332 endows the federal courts with subject-matter jurisdiction where

the amount in controversy exceeds $75,000 and the parties are of diverse citizenship. See 28 U.S.C.

§ 1332(a). As Defendant notes, “[i]n actions seeking declaratory or injunctive relief,” such as this

one, “it is well established that the amount in controversy is measured by the value of the object of

the litigation.” Correspondent Servs. Corp. v. First Equities Corp. of Fla., 442 F.3d 767, 769 (2d

Cir. 2006) (per curiam) (quoting Hunt v. Wash. State Apple Advert. Comm’n, 432 U.S. 333, 347

(1977)) (internal quotation marks omitted). Here, it is plain that the value of the litigation to
           Case 1:20-cv-08452-JMF Document 20 Filed 11/16/20 Page 2 of 2



Plaintiff exceeds the jurisdictional threshold of $75,000 — and, more to the point, Defendant, which

bears the burden of pleading jurisdiction to support removal, see, e.g., 28 U.S.C. § 1446(c)(2)(B);

Dart Cherokee Basin Operating Co., LLC v. Owens, 574 U.S. 81, 89 (2014), plausibly alleges that it

does so, see, e.g., In re Gen. Motors LLC Ignition Switch Litig., No. 14-MD-2543 (JMF), 2015 WL

2130904, at *1 (S.D.N.Y. May 6, 2015) (considering “parties’ memoranda” and “supplemental

submissions” to determine that defendant “has shown, by a preponderance of the evidence, that the

amount in controversy exceeds $75,000”). Among other things, Plaintiff — a boutique, luxury

hotel in Manhattan — seeks insurance coverage pursuant to a policy providing $1,250,000 in

coverage for business income and extra expense loss due to COVID-19. More specifically, Plaintiff

seeks a declaration requiring coverage for (1) three months’ total loss of business income (an

amount that, one can infer, exceeds $100,000, Plaintiff’s monthly mortgage payment); (2) at least

two months’ partial loss of business income; (3) loss of monthly rental income from a commercial

tenant; (4) additional “[e]xpenses incurred”; and (4) future loss of income from mandated closures

in New York City. See ECF No. 17, at 10-11. Notably, Plaintiff itself alleges that it has suffered

“massive business income losses” — and that these losses continue to grow. ECF No. 2-2, ¶ 74.

          Accordingly, Plaintiff’s motion to remand is DENIED as meritless. In light of that denial

and the pending motion to dismiss, see ECF No. 9, Plaintiff shall file any amended complaint by

December 2, 2020. If no amended complaint is filed, Plaintiff shall file its opposition to the motion

to dismiss by the same date. Defendant’s reply, if any, shall be filed by December 9, 2020. The

Clerk of Court is directed to terminate ECF No. 14.


       SO ORDERED.

Dated: November 16, 2020                          __________________________________
       New York, New York                                  JESSE M. FURMAN
                                                        United States District Judge


                                                  2
